. In re Bhansali, Siddharth K.; Mercy Baptist Medical Center; Louisiana Patients Comp. Fund; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “G”, No. 96-13400; to the Court of Appeal, Fourth Circuit, No. 97CW-1163.
Granted and remanded to the trial court for reconsideration of its ruling in light of Graham v. Willis-Knighton Medical Center, 97-0188 (La. 9/9/97), 699 So.2d 365.
MARCUS, J., not on panel.